DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “perform data transmission a remote end” should be “perform data transmission at a remote end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A general-purpose conversion and control module”, “an automatic vending machine control unit”, “a wireless transmission unit”, and “an encryption protection unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero, US-10163292-B1 (hereinafter “Romero ‘292”) in view of Hewett et al., US-9153089-B1 (hereinafter “Hewett ‘089”).
Per claim 1 (independent):
Romero ‘292 discloses: A general-purpose computer control system for an automatic vending machine, comprising: (FIG. 2, [Col. 5], ll. 63 – [Col. 6], ll.11, the vending machine 100 includes a computing device 124 installed outside … the cabinet 102 … retro-fitted to an existing vending machine, like the vending machine 100 … the computing device 124 may be a (general-purpose) smartphone or a tablet computer.);
a general-purpose conversion and control module; on the general-purpose conversion and control module is disposed a first general -purpose connection end, for connecting to the automatic vending machine (FIG. 2, [Col. 5], ll.1-15, the adapter device 118 (connected to a first general-purpose connection end) may be in a position to control the supply of the signals from the various peripherals to the controller 108 and vice-versa, and thereby manage the overall operation of the vending machine 100 ; [Col. 5], ll. 67 – [Col. 6], ll.11, the computing device 124 (a general-purpose conversion and control module) may be connected to the adapter device 118 via a wired connection (the first general-purpose connection end), which also provides power to the computing device 124).
a data integration conversion unit; in the data integration conversion unit is disposed a central processing unit (CPU), to perform data connection and conversion between the CPU and the automatic vending machine control unit; an automatic vending machine control unit; the automatic vending machine control unit is used to control the operations inside the automatic vending machine;  (FIG. 2, [Col. 6], ll.1 - 27, the computing device 124 (a data integration conversion unit) may be a smartphone or a tablet computer … the computing device 124 (an automatic vending machine control unit) may send instructions to the adapter device 118  to control one or more operations of the vending machine 100 …  may further be configured to facilitate contactless payments by the vending machine 100.);
a wireless transmission unit; the wireless transmission unit is used to perform data transmission a remote end (FIG. 2, [Col. 6], ll. 28 - 33, the computing device 124 of the present disclosure may further be configured to facilitate contactless payments by the vending machine 100. For this purpose, the computing device 124 may implement the Bluetooth or NFC chip therein which may communicate with a smartphone of a consumer.);
a plurality of connection ports; the plurality of connection ports are connected to the automatic vending machine control unit inside the general-purpose conversion and control module; (FIG. 2, [Col. 5], ll. 67 – [Col. 6], ll.11, the computing device 124 (the general-purpose conversion and control module; the automatic vending machine control unit) may be connected to the adapter device 118 via a wired connection (via a plurality of connection ports), which also provides power to the computing device 124); 
the plurality of connection ports are connected to a motor, a coin acceptor and a credit card machine disposed outside the general-purpose conversion and control module ([Col. 4], ll. 29 - 48, The vending machine 100 may further include a number  of devices and systems (commonly referred to as "peripherals”) … include various payment devices 110, such as a coin acceptor/validator, a bill acceptor/validator, a cashless credit/debit card terminal … include … motors; [Col. 5], the adapter device 118 may include an array of input ports 120 (the plurality of connection ports) to receive the connecting ends of the multiple cables 116 therein.; Note that the computing device 124 can be separately installed outside the vending machine 100 in which the adapter device 118 is connected to the coin acceptor, the credit card terminal, and the motors via the input ports 120 of the adapter device 118 receiving the connecting ends of the peripherals.).
Romero ‘292 does not teach the encryption protection unit used for the automatic vending machine. Hewett ‘089 discloses: an encryption protection unit; the encryption protection unit is used to perform data encryption for the automatic vending machine (FIG. 1A, [Col. 6], ll. 9-14, a vending machine management system … include a vending machine 110, a reporting device 120, and a mobile device 130; [Col. 20], ll. 20 - 32, The challenge data can be encrypted using the private key for the reporting device 120 and sent back to the mobile device 130. The mobile 30 device 130 can perform the same encryption step. Provided the encryption data matches, the mobile device 130 can be authenticated.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Romero ‘292 with the authentication of a mobile device based on an encrypted challenge data for the management of a vending machine as taught by Hewett ‘089  because it would increase security of the system by authorizing an owner’s mobile device before handling vending machine data. Additionally, Hewett ‘089 is analogous to the claimed invention because it teaches that vending machine data is to be transmitted to a device after a verification on the response to an encryption challenge (See [Col. 2], ll. 1-13.).

Per claim 2 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, wherein the wireless transmission and verification unit is one of the following: 3G, 4G, 5G wireless modules, a 433 MHz wireless module, and a Wi-Fi wireless network module ([Col. 6], ll. 50-67, the computing device 124 may include means for connecting to Internet/communication network, such as a Wi-Fi module, a GSM/Cellular module or the like.).

Per claim 3 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, further comprising at least two different data conversion ICs on the automatic vending machine control unit (FIG. 2, [Col. 6], ll.1 - 27, the computing device 124 may be a smartphone or a tablet computer … may send instructions to the adapter device 118 to control one or more operations of the vending machine 100 …  may further be configured to facilitate contactless payments by the vending machine 100.).

Per claim 4 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, further comprising at least a microcontroller unit (MCU) on the automatic vending machine control unit (FIG. 2, [Col. 6], ll.1 - 27, the computing device 124 may be a smartphone or a tablet computer … may send instructions to the adapter device 118 to control one or more operations of the vending machine 100 …  may further be configured to facilitate contactless payments by the vending machine 100.).

Per claim 6 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, wherein the general-purpose conversion and control module is configurable to be an intelligent computer, and a second general-purpose connection end is disposed on the intelligent computer to be connected to the automatic vending machine control unit, the intelligent computer is connected to a touch control display screen or a keyboard (FIG. 2, [Col. 5], ll. 63 – [Col. 6], ll.36, the computing device 124 (the general-purpose conversion and control module; the automatic vending machine control unit) may be a smartphone or a tablet computer (an intelligent computer) which is communicably coupled with the adapter device 118 of the vending machine 100 … via a wired connection (a second general-purpose connection end), which also provides power to the computing device 124 … may send instructions to the adapter device 118 to control one or more operations of the vending machine 100 … may further be configured to facilitate contactless payments by the vending machine 100 … a bill amount to pay, e.g. on a display of the computing device 124. The consumer may tap his/her smartphone 'A' on the computing device 124.);

Per claim 7 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 does not disclose but Hewett ‘089 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, wherein the intelligent computer is provided with one of the following: an anti-virus software, an encryption software, and a network firewall software (FIG. 1A, [Col. 6], ll. 9-14, a vending machine management system … include a vending machine 110, a reporting device 120, and a mobile device 130; [Col. 20], ll. 20 - 32, The challenge data can be encrypted using the private key for the reporting device 120 and sent back to the mobile device 130. The mobile device 130 (the intelligent computer) can perform the same encryption step. Provided the encryption data matches, the mobile device 130 can be authenticated.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero ‘292 in view of Hewett ‘089 as applied to claim 1 above, and further in view of Takeshima et al., US-20010029488-A1 (hereinafter “Takeshima ‘488”).
Per claim 5 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 in view of Hewett ‘089 does not disclose but Takeshima ‘488 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, further comprising at least a crypto element IC on the automatic vending machine control unit (FIG. 1, [0069], Automatic vending machines 11D to 11X … The automatic vending machines 11D to 11X gain access to the respective IC cards 2D to 2X using respective internal reader/writers; [0075], the automatic vending machines 11A to 11X update key data used for encryption on the IC cards 2B to 2X (a crypto element IC), which are used to credit electronic money and to make payments.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Romero ‘292 in view of Hewett ‘089 with the encryption of payment data on the IC cards connected to automatic vending machines taught by Takeshima ‘488 because it would increase the security of the electric money system by encrypting data depending on the IC cards only. Additionally, Takeshima ‘488 is analogous to the claimed invention because it teaches an electronic money system dealing with payment paid by an automatic vending machine based on IC cards (See [0069]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero ‘292 in view of Hewett ‘089 as applied to claim 1 above, and further in view of ZHANG, US-20200258341-A1 (hereinafter “ZHANG ‘341”).
Per claim 8 (dependent on claim 1):
Romero ‘292 in view of Hewett ‘089 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Romero ‘292 in view of Hewett ‘089 does not disclose but ZHANG ‘341 discloses: The general-purpose computer control system for the automatic vending machine as claimed in claim 1, wherein the general-purpose conversion and control module is configurable to be a computer insertion card interface of common gauge (FIG. 1, [0004], provide a new processing system (adapter) that will interface with MDB to provide upgrade options; [0015], The first MDB connector interfaces with VMC, and for facilitating the data communication with the vending machine. The second MDB connector is for communicating with MDB slave components such as coin acceptor and bill acceptor, in order to connect them with the VMC vending machine. The external interface is for extending MDB components with external processing units, such as Internet communication unit, display unit, input unit and non-cash acceptor unit; Note that the MDB adapter (the general-purpose conversion and control module; computer insertion card interface) of FIG. 1 provides MDB connectors (i.e. interfaces) to which the VMC vending machine, the coin acceptor, and the display unit can be connected.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Romero ‘292 in view of Hewett ‘089 with the MDB (multidrop bus) adapter configured to expand the number of connected devices for a vending machine as taught by ZHANG ‘341 because existing older vending machines would be upgraded with low cost and less complexity [0002-0004]. Additionally, ZHANG ‘341 is analogous to the claimed invention because it teaches an adapter interfacing with MDB commonly found in vending machines (See [0001] and [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499  
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499